Case 3:19-cr-00001-TJC-PDB Document 122 Filed 01/16/20 Page 1 of 1 PageID 3092



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

UNITED STATES OF AMERICA                               CASE NO. 3:19-cr-1-J-32PDB
v.
JOHN R. NETTLETON

Counsel for Government:                                Counsel for Defendant:
Todd Gee                                               Terence Lenamon
Peter Marshall Nothstein                               Colby Vokey
                                                       Daniel Schwarz


   HONORABLE TIMOTHY J. CORRIGAN, UNITED STATES DISTRICT JUDGE
Courtroom Deputy: Marielena Diaz        Court Reporter: Shannon Bishop



                                  CLERK’S MINUTES

PROCEEDINGS OF JURY TRIAL:

Court's Instructions to Jury.

Jury commenced deliberations.

Court’s Exhibits:           2

Court provided lunch for the 12 deliberating jurors and the 4 alternate jurors who are
required to remain in the courthouse until the jury reaches a verdict.


Jury recessed, to report back at 8:45 a.m. on January 17, 2020.




______________________________________________________________________
DATE: January 16, 2020                    TIME: 8:57 a.m. – 5:09 p.m.
Case 3:19-cr-00001-TJC-PDB Document 122-1 Filed 01/16/20 Page 1 of 1 PageID 3093
